Case 4:18-cv-05071-RMP   ECF No. 24-1   filed 06/27/19   PageID.165 Page 1 of 25




                                                          EXHIBIT A
Case 4:18-cv-05071-RMP     ECF No. 24-1   filed 06/27/19   PageID.166 Page 2 of 25




 1    Timothy Lang, WSBA #21314
      Haley Beach, WSBA #44731
 2    Cassie vanRoojen, WSBA #44049
      Assistant Attorneys General
 3    Corrections Division
      PO Box 40116
 4    Olympia, WA 98504
      (360) 586-1445
 5

 6
 7                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
 8
     DISABILITY RIGHTS                           NO.4:18-cv-05071-RMP
 9 WASHINGTON,
                                                 FINAL SETTLEMENT
10                       Plaintiff,              AGREEMENT

1-1            V.

12    JAY INSLEE, Governor, State of
      Washington; STEPHEN
13    SINCLAIR, Secretary,
      Washington State Dept. of
14    Corrections; and DONALD
      HOLBROOK, Superintendent,
15    Washington State Penitentiary,

16                       Defendants.

17          This Final Settlement Agreement ("Agreement") is between Plaintiff,

18    Disability Rights Washington, by and through its attorneys, and Defendants,

19    Washington State Department of Corrections Secretary -Stephen Sinclair and

20    Washington State Penitentiary Superintendent Donald Holbrook, by and

21    through their attorneys. Plaintiff and Defendants are referred to collectively

22    herein as the "Parties."


       FINAL SETTLEMENT AGREEMENT               1            ATTORNEY GENERAL OF WASHINGTON
                                                                     Corrections Division
       NO. 4 :18 -ev-0 5 0 71-RMP                                      PO Box 40116
                                                                   Olympia, WA 98504-0116
                                                                       (360) 586rX
                                                                               HIBE           ,
Case 4:18-cv-05071-RMP    ECF No. 24-1    filed 06/27/19   PageID.167 Page 3 of 25




1                               I. INTRODUCTION

2     A.    Purpose of the Agreement
3            The purpose of this Agreement is to resolve matters identified in the
4     Complaint filed in the Eastern District of Washington by Plaintiff Disability
 5    Rights Washington (DRW) in Cause Number 4:18-CV-5071-RMP. The
6     Complaint alleged that Defendants confined individuals with mental illness in
7     overly restrictive conditions due to their disability. Specifically, Plaintiff
 8    alleged individuals with mental illness who are classified as Minimum or

 9    Medium custody are confined in a more restrictive Close custody setting in the
10    Residential Treatment Unit (RTU) of the Washington State Penitentiary's

11    Baker-Adams-Rainier Units_ in order to receive mental health services, limiting

12    the individuals' abilities to engage in programming and recreational

13    opportunities for which they would otherwise be eligible. In their Answer,

14    Defendants denied these allegations. Specifically, Defendants denied that

15    individuals' placement in the BAR Units RTU is solely due to their disability
16    and .denied that such placement restricts individuals' ability to engage in

17    programming or recreational opportunities for which they would be otherwise
18    eligible.

19

20
21
22


                                                             ATTORNEY GENERAL OF WASHINGTON
       FINAL SETTLEMENT AGREEMENT               2                    Corrections Division
       NO.4:18-cv-05071-RMP                                            PO Box 40116
                                                                   Olympia, WA 98504-0116
                                                                       (360)586-1445
Case 4:18-cv-05071-RMP        ECF No. 24-1    filed 06/27/19   PageID.168 Page 4 of 25




1     B.     Conditions to Effectiveness of the Agreement

2            1.       The Parties enter into this Agreement with the goal of resolving the

3     claims brought by DRW, as an organizational plaintiff, on behalf of its
4     constituents.
 5           2. The Department of Corrections requested and received

6     appropriations of approximately $5,000,000 in the 2019-21 biennial operating
 7    and capital budgets to implement this Agreement. The Legislature conditioned

 8    the appropriations     on   the parties reaching this Agreement to resolve the

 9    litigation.
10           3.       This Agreement shall not take effect unless and until the Court

11    issues an -order approving the Agreement and retaining jurisdiction to enforce

12    its terms. The Parties agree to jointly recommend to the Court that it approve

13    the terms of the Agreement. The Parties agree to take all steps and efforts

14    contemplated by the Agreement.

15                             II. TERMS OF AGREEMENT

16    A. Definitions

17           1.       Agreement shall mean this Final Settlement Agreement between

18    Plaintiff and Defendants.

19           2.       Approval Order shall mean the final order issued by the Court

20    giving approval to the Agreement.

21
22


       FINAL SETTLEMENT AGREEMENT                    3           ATTORNEY GENERAL OF WASHINGTON
                                                                         Corrections Division
       NO.4:18-cv-05071-RMP                                                PO Box 40116
                                                                       Olympia, WA 98504-0116
                                                                           (360)586-1445
Case 4:18-cv-05071-RMP      ECF No. 24-1   filed 06/27/19   PageID.169 Page 5 of 25




 1          3.       BAR Units shall mean the Baker, Adams, and Rainer Units at the

 2    Washington State Penitentiary.
 3          4.       Plaintiff shall mean DRW.

 4          5.       Plaintiffs Counsel shall mean DRW attorneys Heather

 5    McKimmie, Rachael Seevers, and David Carlson, as well as Andrew Biviano,
 6    Breean Beggs, and Mary Dillon of Paukert & Troppmann.
 7          6.       Defendants shall mean Washington State Department of

 8    Corrections Secretary Stephen Sinclair, and Washington State Penitentiary
 9    Superintendent Donald Holbrook.
10          7.       Department shall mean the Washington State Department of

11    Corrections.
12          8.       Parties shall mean the named Plaintiff and the remaining two

13    Defendants in the Complaint.
14          9.       Mental Health Residential Treatment Units (RTU) shall mean

15    the Department-designated living units for male incarcerated individuals who
16    need residential mental health treatment. These male RTUs are at the Special

17    Offender Unit at the Monroe Correctional Complex and parts of the BAR Units
18    at the Washington State Penitentiary.
19          10.      Mod shall- mean a prison unit subdivision containing a dayroom

20    area, showers, and cells. For instance, each BAR Unit consists of three mods.
21
22


                                                              ATTORNEY GENERAL OF WASHINGTON
       FINAL SETTLEMENT AGREEMENT                4                    Corrections Division
       NO. 4:18-cv-05071-FN P                                           PO Box 40116
                                                                    Olympia, WA 98504-0116
                                                                        (360)586-1445
Case 4:18-cv-05071-RMP    ECF No. 24-1    filed 06/27/19   PageID.170 Page 6 of 25




1           11.   Substantial Compliance         shall mean adherence to the

2     requirements of the Agreement in all material aspects, recognizing that 100%

3     compliance is not required. Non-systemic deviations from the requirements of

4     the Agreement shall not prevent a finding of substantial compliance, provided

 5    that Defendants demonstrate that they have (a) implemented a system for

 6    tracking compliance, where appropriate and practical, and for taking corrective

7     measures in response to individual instances of non-compliance, and (b)

 8    instituted policies, and practices that are reasonably calculated to achieve

 9    durable and sustained compliance. Substantial compliance shall govern all

10    requirements for the Agreement.

11    B. General Terms
12          1.    No Admission of Liability. The Parties understand and agree that

13    this Agreement embodies a compromise and settlement of disputed claims, and

14    that nothing herein shall be deemed to constitute an admission of any

15    wrongdoing by Defendants nor any admission of liability as to such claims.

16          2.    Effective Date of Settlement. The Agreement shall be fully

17    effective and binding on the date on which the Court issues its Approval Order.

18          3.    Termination of Agreement by Court Action

19                a.     If the District Court declines to approve the Agreement, then

20                the Agreement shall automatically terminate and thereupon

21
22


       FINAL SETTLEMENT AGREEMENT                5           ATTORNEY GENERAL OF WASHINGTON
                                                                     Corrections Division
       NO.4:18-cv-05071-RW                                             PO Box 40116
                                                                   Olympia, WA 98504-0116
                                                                       (360)586-1445
Case 4:18-cv-05071-RMP        ECF No. 24-1   filed 06/27/19   PageID.171 Page 7 of 25




1                  become null and void once the period of time to initiate an appeal

2                  of an order denying approval of the Agreement elapses.

3                  b.    If there is a pending appeal of an order declining to approve

4                  the Agreement, this Agreement shall not be terminated until final

 5                 resolution of any such appeal, except by written agreement of the

 6                 Parties.

 7          4.     Scope of Settlement. The Parties agree that the terms of this

 8    settlement encompass the custodial assignment and conditions of confinement

 9    of individuals in the Residential Treatment Unit (RTU) in Washington State

10    Penitentiary's BAR Units.

11    C.    General Principles of the Agreement

12          1.     The Parties agree that incarcerated individuals assessed at an RTU-

13    level of care in the Department's custody should be housed in the least-

14    restrictive prison environment appropriate to their assigned custody and mental

15    health needs and consistent with legitimate institutional security concerns.

16          2.     The Parties agree that incarcerated individuals assessed at an RTU-

17    level of care in the Department's custody are protected under the Americans

18    with Disabilities Act and creating appropriate housing for these individuals is a

19    Department priority.

20          3.     The Parties agree that DOC 3 00.3 80 and its Attachment 1 describe

21    the Department's classification practices and custody levels, including those

22


                                                                ATTORNEY GENERAL OF WASHINGTON
       FINAL SETTLEMENT AGREEMENT                  6                    Corrections Division
       NO.4:18-cv-05071-RMP                                               PO Box 40116
                                                                      Olympia, WA 98504-0116
                                                                          (360)586-1445
Case 4:18-cv-05071-RMP     ECF No. 24-1   filed 06/27/19   PageID.172 Page 8 of 25




1     custody levels most relevant to this agreement: Close, Medium, and Minimum

2     Custody M13 (MI3).

3     D.    Obligations of the Parties

4           1.     Substantive Terms. Defendants will take the following actions to

5     ensure people in the RTU at the BAR Units are placed in the least-restrictive

6     prison environment appropriate to their assigned custody and mental health

7     needs and are not housed in overly restrictive conditions because of their need

 8    for mental health services.

 9                 a.    The Department will review the custody score, assigned

10                 custody, and housing assignment for each person in the RTU at the

11                 BAR Units. Those individuals who have behavioral -or mental

12                 health needs that the multidisciplinary Facility Risk Management

13                 Team (FRMT) believes necessitate their placement in a higher

14                 custodial setting than the one that corresponds to their custody

15                 score under DOC Policy 300.380 will have those individual needs

16                 documented and provided to the Headquarters Community

17                 Screening Committee (HCSC) pursuant to that policy and its

18                 Attachment 1. If HCSC finds that an individual is in need of an

19                 override to a higher assigned custody due to their mental health-

20                 related behaviors, the HCSC will record the individualized reasons

21                 in the "Formal HCSC Decision" document or other substantially

22


                                                             ATTORNEY GENERAL OF WASHINGTON
       FINAL SETTLEMENT AGREEMENT                7                   Corrections Division
       NO. 4:18-cv-05071-Rv P                                          PO Box 40116
                                                                   Olympia, WA 98504-0116
                                                                       (360)586-1445
Case 4:18-cv-05071-RMP    ECF No. 24-1    filed 06/27/19   PageID.173 Page 9 of 25




1                similar form. If HCSC approves such an override, mental health

2                staff are responsible for developing, implementing, and regularly

3                reviewing the person's mental health treatment plan to ensure that

4                reducing behaviors and symptoms associated with placement in a

5                more restrictive setting is included as a treatment goal and that

6                 specific, objective, individualized benchmarks for meeting that

7                 goal are included in the treatment plan to assist the person in

 8                reducing these behaviors and symptoms.

9                        Defendants have established a target time frame to be in

10                compliance with this provision of within six (6) months of

11                execution of this Agreement. This time frame is established as a

12                guideline for the Parties and shall not form the basis for contempt

13                proceedings.

14                b.     The Department will designate one BAR Unit as

15                MediumM3 security, with at least two mods on that unit

16                designated as RTU mods. Based on the custodial-classification and

17                housing assignment review described in Section (D)(1)(a) above,

18                BAR Units RTU individuals who can be housed in Medium/1V113

19                security conditions will be moved to Medium/M13 security beds at

20                BAR RTU or SOU, as beds become available. The Department

21
22


                                                             ATTORNEY GENERAL OF WASHINGTON
       FINAL SETTLEMENT AGREEMENT               g                    Corrections Division
       NO. 4 :18 -cv-0 5 0 71-P ND                                     PO Box 40116
                                                                   Olympia, WA 98504-0116
                                                                       (360)586-1445
Case 4:18-cv-05071-RMP    ECF No. 24-1    filed 06/27/19   PageID.174 Page 10 of 25




 1               will set forth its method for prioritizing individuals for transfer in

 2               the work plan created pursuant to Section (D)(2) of this agreement.

 3                       Defendants have established a target time frame to be in

 4               compliance with this provision of within three (3) months of

 5               execution of this Agreement. This time frame is established as a

 6               guideline for the Parties and shall not form the basis for contempt

 7'              proceedings.

 8               C.      The Department will retrofit the cell doors in the new BAR

 9               RTU Medium/M13 unit to allow individuals to access their cells by

10               personal key or push-button control.                                           R



11                       i.     Defendants have established a target time frame to be

12                       in compliance with this provision of within eighteen (18)

13                       months of execution of this Agreement. This time frame is

14                       established as a guideline for the Parties and shall not form

15                       the basis for contempt proceedings.

16                       ii.    Pending the above physical plant modification,

17                       Defendants will ensure that people housed in the

18                       Medium/M13 unit of the BAR Units have the ability during

19                       non-lockdown hours to enter and exit their cells on demand

20                       or, alternatively, every thirty minutes as desired, and as

21                       otherwise consistent with the facility's count and movement

22


       FINAL SETTLEMENT AGREEMENT
                                                 9             ATTORNEY GENERAL OF WASHINGTON
                                                                        Corrections Division
       NO.4:18-cv-05071-RW                                                PO Box 40116
                                                                     Olympia, WA 98504-0116
                                                                          (360)586-1445
Case 4:18-cv-05071-RMP    ECF No. 24-1    filed 06/27/19   PageID.175 Page 11 of 25




 1                       schedule. Defendants will also ensure that an individual may

 2                       enter their cell upon request in response to a mental health

 3                       emergency or pursuant to the person's Individual Behavior

 4                       Management Plan or mental health treatment plan.

 5               d. Defendants will ensure that people housed in the

 6               Medium/M13 security RTU mods in the BAR Units have

 7               comparable access to out-of-cell time and programs and activities

 8               as are provided to people housed in the E and F units of the Special

 9               Offender Unit (SOU). These programs and activities include

10               educational programming, work opportunities, mental health

11               programs, and recreational opportunities.

12                       i.    Defendants will utilize the Annex A building at

13                       Washington State Penitentiary for programming, library

14                       services, and other recreational, work opportunities,

15                       educational, or treatment activities for individuals confined

16                       in the RTU of the BAR Units.

17                       ii.   Defendants have established a target time frame to be

18                       in compliance with this provision of within twelve (12)

19                       months of execution of this Agreement. This time frame is

20                       established as a guideline for the Parties and shall not form

21                       the basis for contempt proceedings.

22


       FINAL SETTLEMENT AGREEMENT               10             ATTORNEY GENERAL OF WASHINGTON
                                                                       Corrections Division
       NO.4:18-cv-05071-RW                                               PO Box 40116
                                                                     Olympia, WA 98504-0116
                                                                         (360)586-1445
Case 4:18-cv-05071-RMP   ECF No. 24-1    filed 06/27/19   PageID.176 Page 12 of 25




 I                e.     In order to increase the overall programming available to

 2                people in the RTU of the BAR Units, the Department will use best

 3                efforts to recruit additional volunteer and/or community-based

 4                service providers to provide additional programming. In addition,

 5                the Department will continue to offer Sustainable Practices Lab

 6                programs and activities to eligible individuals in the BAR Unit

 7                programming areas as long as the program operates at WSP.

 8                       Defendants have established a target time frame to be in

 9                compliance with this provision of within twelve (12) months of

10                execution of this Agreement. This time frame is established as a

11                guideline for the Parties and shall not form the basis for contempt

12                proceedings.

13                f.     The MediumAH3 unit in the BAR Units will have dayrooms

14                that are comparable to those in the SOU Medium/M13 custody

15                units and will have similar amenities, including but not limited to a

16                microwave, improved lighting, and sound dampening. People in

17                the Medium/M113 RTU mods in the BAR Units- will have

18                substantially similar access to personal items in the dayroom as

19                that provided to people in E and F units of the SOU.

20                       Defendants have established a target time frame to be in

21                compliance with this provision of within six (6) months of

22


                                                              ATTORNEY GENERAL OF WASHINGTON
        FINAL SETTLEMENT AGREEMENT               11                   Corrections Division
        NO.4:18-cv-05071-RMP                                            PO Box 40116
                                                                    Olympia, WA 98504-0116
                                                                        (360)586-1445
Case 4:18-cv-05071-RMP    ECF No. 24-1   filed 06/27/19   PageID.177 Page 13 of 25




 1               execution of this Agreement. This time frame is established as a

 2               guideline for the Parties and shall not form the basis for contempt

 3               proceedings.

 4               g.      Defendants will ensure that people housed in the RTU units

 5               in the BAR Units have comparable access to the yard as that

 6               permitted for people in the Medium and Close custody units in the

 7               SOU.

 8                       Defendants have established a target time frame to be in

 9               compliance with this provision of within, six (6) months of

10               execution of this Agreement. This time frame is established as a

11               guideline for the Parties and shall not form the basis for-contempt

12               proceedings.

13               h.      Defendants will ensure that people , housed in the

14               Medium/NH3 RTU mods in the BAR Units have access to

15                comparable commissary as that permitted for people in E and F

16                units at the SOU. Commissary items may be limited for

17                individualized reasons, which must be documented in the

18                individual's mental health records and reviewed, at minimum, at

19                each treatment plan review or custody facility review. If such a

20                limitation is approved, mental health staff are responsible for

21                ensuring that the individual's mental health treatment plan includes

22


                                                             ATTORNEY GENERAL OF WASHINGTON
       FINAL SETTLEMENT AGREEMENT               12                   Corrections Division
       NO.4:18-cv-05071-RMP                                            PO Box 40116
                                                                   Olympia, WA 98504-0116
                                                                       (360)586-1445.
Case 4:18-cv-05071-RMP    ECF No. 24-1   filed 06/27/19   PageID.178 Page 14 of 25




 I               treatment goals and specific, objective, and individualized

 2               benchmarks designed to reduce the behaviors and symptoms that

 3               necessitated the limitation. This term does not refer to or affect the

 4               loss of commissary items resulting from disciplinary infractions.

 5                       Defendants have established a target time frame to be in

 6               compliance with this provision of within six (6) months of

 7                execution of this Agreement. This time frame is established as a

 8               guideline for the Parties and shall not form the basis for contempt

 9               proceedings.

10                i.     In the event that an individual is housed in the BAR close

11                custody units and is deemed unsuitable to intermingle with

12                individuals in the medium custody unit, staff will enact reasonable

13                measures to prevent that individual from intermingling with

14                individuals housed in the medium custody unit.

15                       Defendants have established a target time frame to be in

16                compliance with this provision of within six (6) months of

17                execution of this Agreement. This time frame is established as a

18                guideline for the Parties and shall not form the basis for contempt

19                proceedings.

20                j.     Defendants will ensure that the RTU in the BAR Units has

21                sufficient custody and mental health staff to implement the

22


                                                              ATTORNEY GENERAL OF WASH NGTON
       FINAL SETTLEMENT AGREEMENT               13                    Corrections Division
       NO.4:18-cv-05071-RMP                                             PO Box 40116
                                                                    Olympia, WA 98504-0116
                                                                        (360)586-1445
Case 4:18-cv-05071-RMP     ECF No. 24-1    filed 06/27/19   PageID.179 Page 15 of 25




 1                  increased recreation and programming anticipated under this

 2                  Agreement.

 3                        Defendants have established a target time frame to be in

 4                  compliance with this provision of within twelve (12) months of

 5                  execution of this Agreement. This time frame is established as a

 6                  guideline for the Parties and shall not form the basis for contempt

 7                  proceedings.

 8                  k.    Defendants will undertake in-person orientation with all

 9                  staff assigned to the BAR Units regarding the changes described in

10                  this Agreement.

11                        Defendants have established a target time frame to be in

12                  compliance with this provision of within three (3) months of

13                  execution of this Agreement. This time frame is established as a

14                  guideline for the Parties and shall not form the basis for contempt

15                  proceedings.

16             2.   Work Plan and Data Reporting. Defendants will-develop a work

17     plan, including interim benchmarks, which will guide the Defendants' progress

18     toward the above substantive changes. Plaintiff and the Department will meet

19     quarterly to discuss Defendants' progress through the work plan. Prior to the

20     quarterly meetings, the Department will provide Plaintiff with the following

21     data:

22


                                                               ATTORNEY GENERAL OF WASHINGTON
       FINAL SETTLEMENT AGREEMENT                 14                   Corrections Division
       NO.4:18-ev-05071-RMP                                              PO Box 40116
                                                                     Olympia, WA 98504-0116
                                                                         (360)586-1445
Case 4:18-cv-05071-RMP     ECF No. 24-1    filed 06/27/19   PageID.180 Page 16 of 25




 1                 a.     The most recent Facility Risk Management Team Review

 2                 and mental health treatment plan for any individual who has

 3                 Medium custody points or lower and is housed in the Close

 4                 custody RTU at the BAR Units.

 5.                b.     Any "Formal HCSC Decision" that uses an override to place

 6                 an individual in a custody setting that is higher than their scored

 7                 custody due to their mental health-related behavior or needs, as

 8                 well as all supporting documentation that was reviewed by the

 9                 HCSC in rendering the override.

10                  C.    Movement and programming schedule for the Medium/M13

11                 -and Close custody RTU in the BAR Units and the Medium/M13

12                  and Close custody units at the SOU.

13           Defendants have established a target time frame of two (2) months from

14    the date of execution of this Agreement to develop a work plan. The first

15     quarterly meeting will discuss the work plan, and then the Parties will meet

16     every three months thereafter. These time frames are established as a guideline

17     for the Parties and shall not form the basis for contempt proceedings.

18     E.    Monitoring by Plaintiff

19           1.     Plaintiff DRW is entitled to conduct reasonable monitoring of

20     Defendants' compliance with this Agreement as outlined herein.

21
22


                                                                ATTORNEY GENERAL OF WASHINGTON
       FINAL SETTLEMENT AGREEMENT                 15                    Corrections Division
       NO. 4 :18 -cv- 0 5 0 71-RMP                                        PO Box 40116
                                                                      Olympia, WA 98504-0116
                                                                          (360)586-1445
Case 4:18-cv-05071-RMP      ECF No. 24-1    filed 06/27/19   PageID.181 Page 17 of 25




 1           2.     Nothing in this Agreement shall be deemed to limit the ability of

 2    DRW to otherwise fulfill its federal mandates, including but not limited to, the

 3    Protection and Advocacy for Individuals with Mental Illness (PAIMI) Act,

 4    42 U.S.C. §§ 10801-51, the Developmental Disabilities Assistance and Bill of

 5    Rights (DD) Act, 42 U.S.C. §§ 15041-45, and their implementing regulations.

 6           3.     Plaintiff will visit the Medium/M13 and Close custody RTU at the

 7    BAR Units twice per year to monitor the terms of this Agreement, unless

 8    Plaintiff is acting in accordance with its federal access authority, in which case

 9    it may visit more frequently.

10           4.     Nothing in this Agreement shall be deemed to limit Plaintiffs

11     ability to access individuals, staff and incarcerated individuals' records

12     pursuant to its federal authority.

13     F.    Termination of Agreement

14           1.     Good Faith Efforts. The Parties intend to work in good faith to

15     achieve substantial compliance with all requirements of this Agreement within

16     twenty-four (24) months of Court approval of this Agreement. The Parties also

17     agree, given their cooperative working relationship, to work in good faith to

18     minimize the need for Court involvement in enforcing this Agreement. The

19     expectation is that the Parties will, after full implementation of the Agreement,

20     present a stipulated order terminating the Agreement and dismissing the case.

21
22


                                                                ATTORNEY GENERAL OF WASHINGTON
       FINAL SETTLEMENT AGREEMENT                  16                   Corrections Division
       NO.4:18-cv-05071-RW                                                PO Box 40116
                                                                      Olympia, WA 98504-0116
                                                                          (360)586-1445
Case 4:18-cv-05071-RMP    ECF No. 24-1     filed 06/27/19   PageID.182 Page 18 of 25




 1          2.    Agreement Term. The parties agree that, for thirty (30) months

 2    following approval of this Agreement, the Court shall have continuing

 3    jurisdiction to enforce the substantive terms of Section II (D)(1). At the end of

 4    thirty (30) months, absent an order extending the term of the Agreement

 5    pursuant to Section II (F)(3) below, this Agreement will automatically

 6    terminate, the Court's jurisdiction will end, and the Court shall dismiss the case

 7    with prejudice.

 8          3.     Proceedings to. Extend Agreement Term. The Parties agree the

 9    Court may extend the Agreement term, and the Court's continuing jurisdiction

10    to enforce the Agreement, if the Court finds Defendants have not substantially

11    complied with the substantive terms of Section II (D)(1), or-are not likely to

12    substantially comply, within thirty (30) months. Before seeking an extension of

13    the Agreement term, Plaintiff will follow the dispute resolution procedures set

14    forth in this Agreement.

15          4.     Proceedings. to Shorten Agreement Term. The Parties agree the

16    Court may terminate the Agreement and dismiss the case before thirty (30)

17    months if the Court finds, based on a stipulation of the Parties or following fact-

18    finding proceedings pursuant to this paragraph, that Defendants have

19    substantially complied with the substantive requirements of Section II (D)(1). If

20    the Parties do not agree that Defendants have substantially complied with the

21     substantive requirements of Section II (D)(1), Defendants will follow the

22


       FINAL SETTLEMENT AGREEMENT                 17            ATTORNEY GENERAL. OF WASHINGTON
                                                                        Corrections Division
       NO.4:18-cv-05071-RMP                                               PO Box 40116
                                                                      Olympia, WA 98504-0116
                                                                          (360)586-1445
Case 4:18-cv-05071-RMP     ECF No. 24-1     filed 06/27/19   PageID.183 Page 19 of 25




 1    dispute resolution procedures set forth in this Agreement before seeking early

 2    termination of the Agreement.

 3    G. Fees and Costs

 4           1.    Fees and costs incurred to date. Within thirty (30) days of Court

 5    approval of this Agreement, Defendants will pay Plaintiff $185,000.00 (one

 6    hundred eighty-five thousand dollars and zero cents) for all fees and costs

 7    incurred in pursuing the claims resolved through the Agreement.

 8           2.    Monitoring costs. As compensation for monitoring progress

 9    towards substantial compliance with this Agreement, Defendants shall pay

10    Plaintiff the sum of $25,000.00 (twenty five thousand dollars and zero cents)

11     annually while this Agreement remains in effect. A year for the purposes of this

12     annual payment will be the State of Washington's fiscal year: July 1 of one

13     calendar year to June 30 of the next calendar year. For periods of time where

14    the Agreement is not in effect for an entire fiscal year, the Parties agree that the

15     amount for that fiscal year will be prorated based on the number of months

16     during the fiscal year that this Agreement was in effect. In exchange for this

17     annual payment, Plaintiffs counsel waives any future claim for any and all

18     attorneys' fees or costs they may incur related to monitoring this Agreement as

19     long as this Agreement remains in effect. The Department shall pay Plaintiffs

20     counsel on approximately June 30 of each year.

21
22


                                                                ATTORNEY GENERAL OF WASHINGTON
       FINAL SETTLEMENT AGREEMENT                  18                   Corrections Division
       NO. 4 :18 -cv-0 5 0 71-RMP                                         PO Box 40116
                                                                      Olympia, WA 98504-0116
                                                                          (360) 586-1445
Case 4:18-cv-05071-RMP       ECF No. 24-1    filed 06/27/19   PageID.184 Page 20 of 25




 1          3.     Documentation. Plaintiff agrees to continue to maintain

 2    reasonable documentation of the amount of time spent on monitoring

 3    Defendants' progress towards substantial compliance with this Agreement and

 4    to provide it on reasonable request to the Defendants.

 5          4.     Fees for Compliance Determination. Plaintiff shall be entitled to

 6    recover reasonable costs and attorneys' fees if it successfully moves the Court

 7    to enforce this Agreement, including to extend the term of the Agreement

 8    pursuant to Section II (17)(3), to oppose early termination of the Agreement

 9    pursuant to Section II (F)(4), or to otherwise enforce substantial compliance

10    with Section II (F).

11    H.    Miscellaneous and Release Provisions

12          1.     Governing Law. This Agreement shall be governed by the laws of

13    the State of Washington without regard to conflict of law principles.

14          2.     Severability. The provisions of this Agreement are not severable.

15          3.     Dispute Resolution. In the event that a dispute arises, including

16    either allegations of systemic non-compliance or individual examples that may

17    demonstrate systemic non-compliance, the Parties shall attempt to resolve the

18    issue or issues using the dispute resolution process as follows:

19                 a.        If at any time during the time the Agreement is in effect,

20                 Plaintiffs counsel believes that the Department is not complying

21                 with this Agreement, Plaintiffs counsel shall provide the

22


                                                                 ATrORNEY GENERAL OF WASHINGTON
       FINAL SETTLEMENT AGREEMENT                  19                    Corrections Division
       NO.4:18-cv-05071-RMP                                                PO sox 40116
                                                                       Olympia, WA 98504-0116
                                                                           (360)586-1445
Case 4:18-cv-05071-RMP   ECF No. 24-1     filed 06/27/19   PageID.185 Page 21 of 25




 1               Department, by and through counsel of record, with prompt written

 2               notice so that the Department may review the alleged non-

 3               compliance.

 4               b.      If there is disagreement regarding the alleged non-

 5               compliance, and in order to resolve the alleged non-compliance,

 6               the Parties may exchange documents, drafts and/or other written

 7               communications.

 8               C.      If the alleged non-compliance is not resolved through the

 9               exchange of written documents, Plaintiffs counsel may request an

10               informal meeting with designated Department administration to

11               discuss the alleged non-compliance.

12               d.      In the event Plaintiffs counsel requests an informal meeting,

13               the Parties shall, in good faith, attempt to resolve the alleged non-

14               compliance.

15               e.      If a timely and informal resolution cannot be reached by the

16               Parties, either Party may request formal mediation to resolve the

17               dispute. Mediation must be requested in writing within fourteen

18               (14) days of the informal meeting referenced above. Mediation of

19               the disputed matter shall occur within forty-five (45) days of the

20               written request for mediation, unless otherwise agreed to in writing

21               by the Parties or if the mediator is unavailable.

22


       FINAL SETTLEMENT AGREEMENT               20            ATTORNEY GENERAL OF WASHINGTON
                                                                      Corrections Division
       NO.4:18-cv-05071-RMP                                              PO Box 40116
                                                                    Olympia, WA 98504-0116
                                                                        (360)586-1445
Case 4:18-cv-05071-RMP    ECF No. 24-1     filed 06/27/19   PageID.186 Page 22 of 25




 1                 f.    The mediator to be used will be mutually selected by the

 2                 Parties at the time it is determined that mediation is necessary to

 3                 resolve the dispute as identified in the preceding paragraph.

 4                 Mediation costs shall be split evenly between Plaintiffs counsel

 5                 and the Defendants.

 6          4.     Amendment. By mutual agreement, the Parties may change the

 7    terms of this Agreement, including but not limited to, the timetables for taking

 8    specific actions, provided that such mutual agreement is memorialized in

 9    writing, signed by the Parties and approved by this Court.

10          5.     Waiver. The provisions of this Agreement may be waived only by

11    an instrument in writing executed by the waiving Party. The waiver by any

12    Party of any breach of this Agreement shall not be deemed or be construed as a

13    waiver of any other breach, whether prior, subsequent, or contemporaneous of

14    this Agreement.

15          6.     Construction. None of the Parties hereto shall be considered to be

16    the drafter of this Agreement or to any provision thereof for the purpose of any

17    statute, case law, or rule of interpretation or construction that would or might

18    cause the provision to be construed against the drafter thereof.

19          7.     Principles of Interpretation. The following principles of

20    interpretation apply to this Agreement:

21
22


                                                               ATTORNEY GENERAL OF WASHINGTON
       FINAL SETTLEMENT AGREEMENT                 21                   Corrections Division
       NO.4:18-cv-05071-RMP                                              PO Box 40116
                                                                     Olympia, WA 98504-0116
                                                                         (360)586-1445
Case 4:18-cv-05071-RMP     ECF No. 24-1     filed 06/27/19   PageID.187 Page 23 of 25




 1                  a.    Headings. The headings herein are for reference purposes

 2                  only and do not affect in any way the meaning or interpretation of

 3                  this Agreement.
 4                  b.    Singular and Plural. Definitions apply to the singular and

 5                  plural forms of each term defined.

 6                  C.    References to a Person. References to a person include

 7                  references to an entity, and include successors and assigns.

 8          8.      Survival. All representations, warranties, and covenants set forth

 9    herein shall be deemed continuing and shall survive the execution of this
10    Agreement.
11          9.      Counter-parts. This Agreement may be executed by exchange of

12    executed faxed or .PDF signature pages, and any signature transmitted in such a
13    manner shall be deemed an original signature. This Agreement may be executed
14    in two or more counterparts, each of which shall be deemed to be an original,
15    but all of which when taken together shall constitute one and the same
16    instrument.

17          10.     Binding Effect. This Agreement binds and inures to the benefit of

18    the Parties and their successors.

19          11.     Further Assurances. Each of the Parties agree, without further

20    consideration, and as part of finalizing the Agreement hereunder, that they will
21    in good faith promptly execute and deliver such other documents and take such
22


                                                                ATTORNEY GENERAL OF WASHINGTON
       FINAL SETTLEMENT AGREEMENT                 22                    Corrections Division
       NO.4:18-cv-05071-RMP                                               PO Box 40116
                                                                      Olympia, WA 98504-0116
                                                                          (360)586-1445
Case 4:18-cv-05071-RMP       ECF No. 24-1    filed 06/27/19    PageID.188 Page 24 of 25




   1    other actions as may be necessary to consummate the subject matter and
   2    purpose of the Agreement.
   3             12, Protective Order. In order to maintain confidentiality, the
   4    protective order entered in this matter on July 11, 2018, shall remain in effect
   5    during the time that the Agreement is in effect. The protective order shall
   6    dictate the handling of confidential materials.
   7    For the Plai ti
   8
        By:                         ~'                        Date:
   9           - " DRW Representative
                  Plaintiff
  10
  11    Counsel for Plaintiff
  12    By.;                                                  Date::c .
  13
  14
  15
        BY':      1
                   "
                 Rachdel Seevers, WSBANo. 45846
                 Disability Rights Washington

                               ~      '.
                 Heather l cK irnmie, WSBA Nq.
                                                              Date:            /9
                 Disa ' 'ty Rights Washington
  16
  17    By:                                                   Date:
                 David Carlson, WSBANo, 35767
  18             Disability Rights Washington
  19
        By;                                                   Dater r   -?:
  20             Andrew Biviano, WSBANo. 38086
                 Brcean Beggs., WSBA No. 20795
  21             Mary DiIlan, WSBA _No. 50.727
                 Paukert & TroppmannPLLC
  22


                                                                  ATTORNEY GENERAL OF WASHINGTON
         FINAL SETTLEMENT AGREEMENT                 23
                                                                          Corrections Division
         NO.4:18-cv-05071-RM P                                               PO sox40116
                                                                        Olympia, WA 98504-0116
                                                                            (360) $86-1445
Case 4:18-cv-05071-RMP    ECF No. 24-1       filed 06/27/19     PageID.189 Page 25 of 25




  1    For the Defendants

  2
       By:       ~~        f                            Date:
  3          Sfep en Sinclair
             Secretary
  4          Washington State Depar-hnent of Corrections
             Defendant
  5

  6    By:                                                Date:
              onald Holbrook
  7          Superintendent
             Washington State Penitentiary
  8          Defendant

  9
       Counsel for Defendants
 10

 11    By-         ~~       ~~~ '`'                       Date:              Z2 Zcj/
             Tim Lang, WSBA No. 21/3'  14
 12          Senior Assistant Attorney General

 13

 14    By:       1    f                                       Date: lz~, 2"1"I
             Haley Beach, WSBA No. 44731
 15          Assistant Attorney General

 16

 17    By:                                                    Date: Z      (n—
             Cassie vanRoojen, W A No. 44049
 18          Assistant Attorney General

 19

 20

 21

 22.


                                                   24             ATTORNEY GENERAL OF WASHINGTON
        FINAL SETTLEMENT AGREEMENT                                        Corrections Division
        NO. 4:1 8-cv-05071-RNIP                                             PO Box 40116
                                                                        Olympia, WA 98504-0116
                                                                            (360) 556-14=45
